Citation Nr: 0938089	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation 
benefits on behalf of the appellant's minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim of entitlement to an apportionment of the Veteran's 
compensation benefits on behalf of the appellant's minor 
child.

At the June 2009 hearing, the Board advanced this claim on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Many of the facts in this case are not in dispute.  The 
Veteran has previously established entitlement to service 
connected disability compensation.  In October 2005, the 
appellant requested an apportionment of the Veteran's 
disability compensation on behalf of the Veteran's minor 
child.  The RO denied that request in a July 2006 decision on 
the basis that the Veteran was reasonably discharging his 
responsibility for the support of his minor child and that an 
apportionment of the Veteran's VA compensation benefits would 
result in financial hardship for the Veteran.  The appellant 
then perfected this appeal.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p) (2008).  Under 38 C.F.R. 
§ 19.100, all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights. Under 38 C.F.R. § 19.101 
(2008), upon the filing of a Notice of Disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  Under 
38 C.F.R. § 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present. The appellant will be allowed to 
present opening testimony and argument. Thereafter, any other 
contesting party who wishes to do so may present testimony 
and argument. The appellant will then be allowed an 
opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed.  38 C.F.R. § 20.713 
(2008).

The Board's review of the record reflects that the contested 
claims procedures have not been met.  A statement of the case 
was issued in June 2007.  A copy was provided to both the 
appellant and the Veteran.  In the cover letter to the 
Veteran, he was advised that he did not need to do anything 
at that time, and that "If an appeal is filed you will be 
notified and given the opportunity to respond and to request 
a hearing."  Subsequently, in October 2007, the appellant's 
substantive appeal was received by the RO.  Significantly, 
however, a copy of that (or a summary of the content) was not 
provided to the Veteran, and he was not afforded an 
opportunity to request a hearing.  In addition, although the 
appellant waived RO consideration of additional evidence in 
support of her claim submitted at the time of her hearing 
before the Board in the first instance, the Veteran has not 
been afforded an opportunity to review that evidence. 

In support of her claim, the appellant has provided 
voluminous documentation regarding her financial position and 
her resources.  However, her monthly income and expenses 
appear to have changed throughout the course of this appeal.  
The most recent financial status report is dated in October 
2007.

The Veteran, on the other hand, has failed to respond to VA's 
request that he provide detailed information regarding his 
current income and living expenses. Given that the law allows 
"all or any part" of his VA benefits to be apportioned to the 
appellant and their children, he is advised that it would be 
in his interests to submit an accurate accounting of his 
income, assets, and expenses since October 2005, with 
supporting documentation.  Without such information, the 
Board can only balance the appellant's considerable financial 
hardship in determining whether to apportion "all or any 
part" of his VA benefits to his child.

In view of the foregoing, a monthly accounting of expenses 
and income from both parties is necessary in order to 
determine whether apportionment of the Veteran's VA benefits 
is proper.

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO (or AMC) for the following 
development: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO (or AMC) should review the 
claims file and ensure that all 
contested claims procedures have been 
followed.  The RO (or AMC) should 
furnish the veteran a copy of the 
appellant's Substantive Appeal, or the 
content of the Substantive Appeal, and 
the opportunity to respond thereto.  
The RO (or AMC) should also allow him 
an opportunity to respond and/or 
request his own hearing.

2.  The RO (or AMC) should contact the 
Veteran and request that he provide 
detailed financial status reports for 
the time period from October 2005 to 
the present, with supporting 
documentation.  In reporting his 
monthly income, the Veteran must 
include income for himself and all 
members of his household from all 
sources including, but not limited to, 
VA disability compensation income, 
Social Security disability income, 
income from rental properties, capital 
gains income, as well income from wages 
and salaries, including commission 
income and income earned from sales on 
eBay.  The Veteran should be advised 
that providing accurate financial 
information from October 2005 to the 
present may require more than one 
financial status report form, since the 
income, members of his household, and 
expenses may have changed during this 
period.

3.  The RO (or AMC) should also contact 
the appellant and request that she 
complete financial status reports for 
the time period from October 2007 to 
the present, detailing her household 
income and expenses.

4.  After the development requested 
above has been completed to the extent 
possible, the RO (or AMC) should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
appellant, the Veteran, and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



